These are appeals from the determination of deficiencies in income taxes of Lindheim for the year 1919, in the amount of $688.67, of Kaufmann for the years 1919 and 1920, in the amounts of $135.37 and $180.99, respectively, and of Hays for the years 1919 and 1920, in the amounts of $1,009.68 and $196.85, respectively.
The appeals involve the same question of law and were joined for the purpose of this proceeding.
FINDINGS OP FACT.
The taxpayers are citizens and residents of the State of New York, and, during the taxable period here in question, were engaged in the practice of law as a copartnership under the name of Hays, Kauf-mann, and Lindheim, with their offices in New York City.
During the years 1919 and 1920 the said copartnership expended the amounts of $8,140.85 and $22,653.58, respectively, under circumstances outlined below.
During these years the taxpayers were indicted, tried, convicted, and sentenced for violation of the criminal provisions of the Trading With the Enemy Act, and expended the sums above mentioned defending themselves against the said charges. The Commissioner has disallowed the deduction of these amounts in the returns of the partnership, claiming that they were not legitimate business expenses but were personal expenses of the individuals.
DECISION.
The determination of the Commissioner is approved. Appeal of Sarah Backer, 1 B. T. A. 214.